Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 04/28/2020. In virtue of this communication, claims 1 - 30 are currently pending in the instant application.
Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) Form PTO-1449, filed on 10/29/2020 in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner. However, some NPL documents (1, 3, 4) provided incomplete (see “+” sign), please update to complete those provided documents.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 9, 11 – 14, 17 – 24, 26 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (hereinafter “Pan”) (Pub # US 2020/0053781 A1) in view of Xu et al. (hereinafter “Xu”) (Pub # US 2021/0153107 A1).
Regarding claims 1, 18, and 27, Pan discloses a method of wireless communication, comprising: 
identifying, by a first wireless communication device, a plurality of allowable transmission starting locations within a discovery reference signal measurement time configuration (DMTC) window, wherein at least one of the plurality of allowable transmission starting locations is offset from boundaries of a plurality of transmission slots of the DMTC window, and wherein the plurality of allowable transmission starting 
communicating, by the first wireless communication device with a second wireless communication device, a discovery reference signal (DRS) at a transmission starting location of the plurality of allowable transmission starting locations (see [0161], [0166], [0203], [0211], [0219], [0270] for the gNB transmits to a WTRU the part of the DRS/SSB Burst). 
Pan teaches the gNB transmits to a WTRU the part of the DRS/SSB Burst, DRS needs to be integrated with beam-based NR-U, a listen before each DRS beam may be used, DRS may be aligned with the frame boundary and the entire SS-burst may fit in DRS, the candidate SSB location is same as start of the window for DMTC, thus Pan obviously teaches the DRS is transmitted beginning at a first transmission starting location. If this limitation in question, see Xu as below.
In an analogous art, Xu discloses a method for sending a DRS, wherein the DRS comprises at least a synchronization signal/physical broadcast channel (SS/PBCH) block (SSB); determining a specified time window for sending the SSB, the specified time window equal to 5 ms; configuring at least one candidate position for sending the SSB in each slot of the specified time window; and sending the DRS to a terminal (see 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Pan, and have the DRS is transmitted beginning at a first transmission starting location for define functions of cell search, synchronization, measurement thereby provides effective scheme for NR-U, as taught by Xu (see Xu, [0005] – [0007]). 
Regarding claims 2 and 19, Pan in view of Xu disclose wherein the plurality of allowable transmission starting locations is based on at least one of a synchronization signal block (SSB) transmission boundary or a remaining system information (RMSI) control information transmission boundary (see Pan, [0161] – [0169], [0198], [0210]).
Regarding claims 3 and 20, Pan in view of Xu disclose wherein the plurality of allowable transmission starting locations is based on at least one of a subcarrier spacing associated with the DRS, a number of SSBs associated with the DRS, or a transmission duration of the DRS (see Pan, Fig. 24, Fig. 25, [0160], [0164], [0166], [0200] - [0202]).
Regarding claims 4 and 21, Pan in view of Xu disclose wherein a number of the plurality of allowable transmission starting locations is based on a duration of the DMTC window (see Pan, [0160] – [0166], [0215]).
Regarding claims 5, 22, and 29, Pan in view of Xu disclose communicating, by the first wireless communication device with the second wireless communication device, a configuration indicating the plurality of allowable transmission starting locations (see Pan, [0151], [0159], [0168], [0203], [0233]).

Regarding claims 7 and 24, Pan in view of Xu disclose transmitting, by the first wireless communication device, the DRS beginning at the first transmission starting location based on a CAT2 LBT (see Pan, [0161], [0166], [0203], [0211], [0219], [0270], and see Xu, [0043], [0192], [0200]). The motivation would providing effective scheme for NR-U, as taught by Xu (see Xu, [0005] – [0007]). 
Regarding claims 8, 9, and 11, Pan in view of Xu disclose performing, by the first wireless communication device, the CAT2 LBT based on one or more LBT starting locations determined based on the allowable number of CAT2 LBTs in the DMTC window; wherein the performing the CAT2 LBT is further based on a first LBT starting location of the one or more LBT starting locations associated with the first transmission starting location; and determining, by the first wireless communication device, the one or more LBT starting locations based on the allowable number of CAT2 LBTs within the DMTC window (see Pan, Fig. 24, Fig. 25, [0158] – [0168], [0197], [0200] – [0202]).  
Regarding claim 12, Pan in view of Xu disclose determining, by the first wireless communication device, the allowable number of CAT2 LBTs within the DMTC window 
Regarding claim 13, Pan in view of Xu disclose determining, by the first wireless communication device, the allowable number of CAT2 LBTs within the DMTC window based on a periodicity of the DMTC window (see Pan, [0178] – [0186], [0204], [0209]).
Regarding claim 14, Pan in view of Xu disclose determining, by the first wireless communication device, the allowable number of CAT2 LBTs within the DMTC window based on whether a CAT2 LBT or a category 4 (CAT4) LBT is performed for a DRS transmission in a previous DMTC window (see Pan, Fig. 26, Fig. 27, [0204] – [0216]).
Regarding claims 17 and 26, Pan in view of Xu disclose monitoring, by the first wireless communication device, for the DRS based on the plurality of allowable transmission starting locations (see Pan, [0156], [0169] – [0171], [0178] – [0179]).
Regarding claim 28, Pan in view of Xu disclose wherein the plurality of allowable transmission starting locations is based on at least one of: a synchronization signal block (SSB) transmission boundary; a remaining system information (RMSI) control information transmission boundary; a subcarrier spacing associated with the DRS; a number of SSBs associated with the DRS; a transmission duration of the DRS; or a duration of the DMTC window (see Pan, [0160] – [0166], [0215]).
Allowable Subject Matter
5.	Claims 10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645